DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims:
1)  The at least one light deflection prism and the light guide form a multi-component component comprising one piece and the at least one light deflection prism has a different refractive index than the light guide of claim 5;
2)  The gap is filled with a solid material of claim 8;
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: LB.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, 
Lines 3-4: The limitation “a longitudinal side opposite the light deflection surface opposite a light output coupling surface” is unclear as it is unclear how the “longitudinal side” can be “opposite the light deflection surface” and “opposite a light output coupling surface”.  Applicant should point out in the drawings where this limitation is shown and, in the specification where this limitation is described;
Lines 7-10: In the limitation “at least one light source whose light enters the at least one light input coupling surface of the light guide can be coupled in and can be decoupled from the light guide by means of light deflection on the light deflection surface on the light output coupling surface” it is unclear what “can be decoupled from the light guide by means of light deflection on the light deflection surface on the light output coupling surface”.  Is applicant referring to the “at least one light source” or the “light”?

Line 15: The limitation “in a light path between the light guide” is unclear as only one of the ends of the light path has been defined, i.e. between the light guide and what? and
Lines 16-21:  It is unclear what the difference in scope is between the limitation of lines 16-18 and lines 19-21 as these two limitations appear similar in scope. Also, it is unclear what is meant by “completely arranged” (emphasis added) as this limitation is unclear.
Claims 2-4 are indefinite as depending from indefinite claims.
With respect to claim 5, the “multi-component component” is unclear as it has not been shown in the drawings.  It is unclear how in a “one piece” component “the at least one light deflection prism” can have “a different refractive index than the light guide”.
Claims 6-7 are indefinite as depending from indefinite claims.
With respect to claim 8, the “solid material” is unclear as it has not been shown in the drawings.
Claims 10-11 are indefinite as depending from indefinite claims.
With respect to claim 12, 
Lines 4-5: The limitation “a longitudinal side opposite the light deflection surface opposite a light output coupling surface” is unclear as it is unclear how the “longitudinal side” can be “opposite the light deflection surface” and “opposite a light output coupling surface”.  Applicant should point out in the drawings where this limitation is shown and, in the specification where this limitation is described;

Line 12:  The limitation “downstream” is unclear as it has not been defined in view of any other limitation”
Line 13-14: The limitation “in a light path between the light guide” is unclear as only one of the ends of the light path has been defined, i.e. between the light guide and what? and
Lines 15-20:  It is unclear what the difference in scope is between the limitation of lines 15-17 and lines 18-20 as these two limitations appear similar in scope. Also, it is unclear what is meant by “completely arranged” (emphasis added) as this limitation is unclear.
Claim 13 is indefinite as depending from indefinite claims.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sahlin et al. (2015/0316227) discloses a light guide having light deflection regions and prisms.

Bourdin et al. (7,437,050) discloses a light guide having light deflection regions and flutes (figures 7, 9A and 9B).
Shipman (3,532,871) light guide having light deflection regions, prisms, and ribs.

Allowable Subject Matter
Claims 1-8 and 10-13 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Prior art fails to show or suggest the claimed vehicle interior lighting apparatus comprising an elongated light guide having light deflection regions on a light deflection surface and at least one light deflecting prism, as recite in independent claims 1 and 12, wherein the at least one light deflection prism from a perspective perpendicular to the light output coupling surface is completely arranged between the light deflection regions. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA K TSO/Primary Examiner, Art Unit 2875